UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6620


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NIGUAL O’KEITH BROWN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:12-cr-00344-TDS-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Nigual O’Keith Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nigual O’Keith Brown, Jr., appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and denying his motion for

appointment of counsel. We have reviewed the record and find no abuse of discretion.

Accordingly, we affirm for the reasons stated by the district court. United States v. Brown,

No. 1:12-cr-00344-TDS-1 (M.D.N.C. Apr. 9, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2